Case 6:18-cv-01757-JA-DCI Document 1-1 Filed 10/17/18 Page 1 of 5 PagelD 4

Filing # 74758365 E-Filed 07/11/2018 11:15:45 AM

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
IN AND FOR SEMINOLE COUNTY, FLORIDA
CIVIL DIVISION

LAVONNIA LaGRANGE,

Plaintiff,

Case No. 2018-CA-001842-16-K

vs.
PHYSICIAN ASSOCIATES, LLC, d/b/a/
ORLANDO HEALTH PHYSICIAN
ASSOCIATES, a Florida Limited Liability
Company,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, LAVONNIA LaGRANGE. (‘Plaintiff’), hereby sues the Defendant,
PHYSICIAN ASSOCIATES, LLC, d/b’a ORLANDO HEALTH PHYSICIAN ASSOCIATES
(“Defendant”), and alleges as follows:

JURISDICTION, VENUE AND PARTIES

1. This is an action for damages in excess of Fifteen Thousand Dollars ($15,000.00)
exClusive of interest and costs.

2. Venue lies within Seminole County because a substantial part of the events giving
rise to this claim arose in this Judicial District.

3. At all times material, Plaintiff is and was a resident of Florida.

4. At all times material, Defendant was/is a Foreign Profit Corporation authorized to
conduct business in the State of Florida, with its principal place of business at 235 North
Westmont Drive, Altamonte Springs, Florida 32714.

5. This Court has subject matter jurisdiction pursuant to Section 107(a)(2) of the

*** E-FILED: GRANT MALOY, CLERK OF CIRCUIT COURT SEMINOLE COUNTY, FL ****
Case 6:18-cv-01757-JA-DCI Document 1-1 Filed 10/17/18 Page 2 of 5 PagelD 5

Family and Medical Leave Act (“FMLA”).
GENERAL ALLEGATIONS

6. Defendant is an employer as defined by the FMLA. Defendant is engaged in
commerce or in an industry or activity affecting commerce and employs 50 or more employees
for each working day during each of 20 or more calendar workweeks in the current and
preceding calendar year.

7. Plaintiff was employed by Defendant as a full-time front desk receptionist from
January 1, 2014 through November 9, 2017, when she was fired.

8. Plaintiff is an employee within the meaning of the FMLA and an individual
entitled to protection under the FMLA.

9. In or about September of 2017, Plaintiff had advised her supervisor, Mildred
Nieves, that she had two valid and ongoing FMLA claims which were active and did not require
a renewal until December of 2017, a request, pursuant to Defendant’s usual and customary
requirements for requesting leave, for a leave of absence for a FMLA-qualifying reason, namely
for her diagnosis of lymphedema of the left arm and one for her knee. Plaintiff expressly
informed management that the time off was needed because of her claims.

10. Approximately one week after she advised Mildred Nieves of her FMLA claims,
Plaintiff was terminated from her employment.

11. Plaintiffs supervisor, Ms. Nieves, informed her that the reason for her
termination was a violation of the company’s HIPAA policy.

12. Defendant’s allegations of Plaintiffs violation was nothing more than a pretext to
her wrongful termination and retaliation for exercising her FMLA rights.

13. Defendant terminated Plaintiff's employment because she exercised her FMLA
Case 6:18-cv-01757-JA-DCI Document 1-1 Filed 10/17/18 Page 3 of 5 PagelD 6

rights.

14, At all times material, Defendant acted with malice and with reckless disregard for
Plaintiff's federal protected rights.

15. Plaintiff has been required to retain the undersigned counsel to represent him in
this action and is obligated to pay them a reasonable fee for their services

COUNT I
FMLA INTERFERENCE

16. _—— Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in
Paragraphs 1-15.

17. Defendant’s actions interfered with Plaintiffs lawful exercise of his FMLA

rights.
18. Defendant’s actions constitute violations of the FMLA.
19, As a result of Defendant's unlawful actions, Plaintiff has suffered damages as
follows:
a. Back pay and benefits;
b. Interest;
c. Liquidated damages;
d. Attorneys’ fees and costs pursuant to the FMLA;
e. Equitable relief;
f. Such other relief as is permitted by law.

WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by
law including judgment against Defendant for the foregoing economic and non-economic
damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred in the

prosecution of the claim and such other relief as the Court may deem just and proper.
Case 6:18-cv-01757-JA-DCI Document 1-1 Filed 10/17/18 Page 4 of 5 PagelD 7

COUNT II
FMLA RETALIATION

20. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in
Paragraphs 1-19.

21. Defendant retaliated against Plaintiff for asserting his FMLA rights.

22. Defendant’s actions constitute violations of the FMLA.

23. As a result of Defendant’s unlawful actions, Plaintiff has suffered damages as

follows:
a. Back pay and benefits;
b. Interest;
c. Liquidated damages;
d. Attorneys’ fees and costs pursuant to the FMLA;
e. Equitable relief;
f. Such other relief as is permitted by law.

WHEREFORE, Plaintiff respectfully requests all legal and equitable relief allowed by
law including judgment against Defendant for the foregoing economic and non-economic
damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred in the
prosecution of the claim and such other relief as the Court may deem just and proper.

JURY TRIAL DEMAND

24. Plaintiff demands trial by jury as to all issues.

DATED this 11" day of July, 2018.

Respectfully submitted,
WHITTEL & MELTON, LLC
/s/ Jay P. Lechner

Jay P. Lechner, Esq.
Florida Bar No.: 0504351
Case 6:18-cv-01757-JA-DCI Document 1-1 Filed 10/17/18 Page 5 of 5 PagelD 8

Jason M. Melton, Esq.

Florida Bar No.: 605034

One Progress Plaza

200 Central Avenue, #400

St. Petersburg, Florida 33701

Telephone: (727) 822-1111

Facsimile: (727) 898-2001

Service Email:
PleadingsééthelLlawfirm.com
lechnerj@theFLlawfirm.com
reerner@thel Llawfirm.com

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY, This notice has been filed with the E-Portal and served via
electronic mail to N/A on this | 1th day of July, 2018.

Respectfully submitted,
WHITTEL & MELTON, LLC
‘s/ Jay P. Lechner
Jay P. Lechner, Esq.
Florida Bar No.: 0504351
Jason M. Melton, Esq.
Florida Bar No.: 605034
One Progress Plaza
200 Central Avenue, #400
St. Petersburg, Florida 33701
Telephone: (727) 822-1111
Facsimile: (727) 898-2001
Service Email:
Pleadines@theF Llawfirm.com
lechnerj@theF Llawfirm.com
reerner@étheFLlawfirm.com
Attorneys for Plaintiff
